Citation Nr: 0702673	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a gastrointestinal 
disorder claimed as ulcers. 

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for swelling of the 
extremities including the wrists, fingers, and knees. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1975 to March 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In January 2006, a personal hearing was held at the RO by the 
undersigned Veterans Law Judge while in travel status.
  
The issues of service connection for low back, cervical 
spine, asthma, a gastrointestinal disorder claimed as ulcers, 
and swelling of the extremities including the wrists, 
fingers, and knees disorders, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1. A rating decision dated in July 1977 denied the claim of 
service connection for swelling of multiple joints; and that 
decision became final in the absence of a timely appeal.

2. The evidence received since the July 1977 rating decision 
is neither cumulative nor redundant and it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1977 rating decision, which 
denied entitlement to service connection for swelling of 
multiple joints, is new and material, and the claim is 
reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 3.104, 3.156, 
3.159, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while mentioned in the initial 
rating denial in October 2002, the March 2004 Statement of 
the Case does not include any discussion of whether new and 
material evidence had been received to reopen the claim of 
service connection for swelling of the extremities including 
the wrists, fingers, and knees.  Be that as it may, the Board 
is required to determine whether new and material evidence 
has been presented. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 

The procedural history of this appeal shows that in a July 
1977 rating decision, the RO denied the veteran's claim of 
service connection for residuals of an automobile accident 
and swelling of multiple joints. The evidence at that time 
included the veteran's service medical records that reported 
treatment for residuals of an automobile accident with 
complaints of shoulder and knee pain, and a later record 
revealing a complaint of swelling of the extremities. No 
pertinent abnormalities were shown, including any painful 
joints. The veteran was notified of the determination in July 
1977.  

A timely notice of disagreement or substantive appeal of the 
July 1977 rating denial was not forthcoming, and the decision 
denying service connection for swelling of multiple joints 
became final.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

The veteran attempted to reopen his claim regarding service 
connection for swelling of the wrists, fingers, and knees in 
June 2001. The additional evidence received at that time and 
since then, includes medical findings revealing treatment for 
pain and swelling of the knees.  

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis. 
When making the determination of whether evidence is 
material, "credibility of the evidence must be presumed." 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). If new and 
material evidence has been received, then the claim will be 
evaluated on the merits, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). The Board notes here that the provisions of 38 C.F.R. 
§ 3.156(a) were amended. See 66 Fed. Reg. 45620- 45632 
(August 29, 2001). However, the amended version is only 
applicable to claims filed on or after August 29, 2001. The 
change in the regulation therefore does not impact the 
present case since the veteran's request to reopen his claim 
was received in June 2001.

The record shows that since the July 1977 final rating 
decision, additional evidence has been received. This 
evidence includes medical information revealing treatment for 
pain and swelling of the knees. This evidence was not 
available and was not considered at the time of the July 1977 
final rating decision. Medical evidence of a current 
disability along with medical evidence of in-service 
incurrence or aggravation of a disease or injury are 
necessary components for a claim of service connection.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As a result, 
the Board is compelled to conclude that this evidence is new 
in that it is neither cumulative nor redundant, and also that 
it is material since the evidence so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).

In that new and material evidence has been received, the 
Board determines that the veteran's claim of service 
connection for swelling of the extremities including the 
wrists, fingers, and knees is reopened.

In this case, the Board has reopened the claim of service 
connection for swelling of the extremities including the 
wrists, fingers, and knees, and is remanding the claim as 
will be discussed subsequently. The Board has not taken any 
adverse action on the claim, and any deficiencies regarding 
duties to notify and to assist the veteran that may exist in 
this case are not prejudicial to the veteran at this time.


ORDER


New and material evidence has been received to reopen the 
claim of entitlement to service connection for swelling of 
the extremities including the wrists, fingers, and knees; to 
this extent the appeal is granted.



REMAND

The claim of service connection for swelling of the 
extremities including the wrists, fingers, and knees has been 
reopened. In light of current medical evidence of knee 
pathology, including evidence of pain and swelling, and 
service medical records revealing treatment for knee pain and 
complaints of joint swelling, additional clinical information 
is necessary. VA has a duty to assist a claimant in obtaining 
evidence; such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).   

The record also indicates that the veteran has identified 
several VA medical centers where he has received medical 
treatment for his claimed disorders in the past, including 
the VA Medical Center in Allen Park, Michigan. While attempts 
have been made to obtain most of the records indicated by the 
veteran, there is no clear indication from the record that an 
attempt has been made to obtain records from the Allen Park 
VA Medical Center. The veteran's Allen Park records, if any, 
remain a potential source of information concerning his 
claims. The duty to assist contemplates that VA will help a 
veteran obtain relevant records. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2006).  It is not certain 
whether VA has attempted to obtain all records identified by 
the veteran, specifically, his Allen Park VA Medical Center 
records.

Lastly, additional records were received at the Board in May 
and December 2006, without a waiver of initial consideration 
of the evidence by the RO. This evidence must be reviewed by 
the RO in accordance with pertinent regulations regarding the 
receipt of additional evidence. 38 C.F.R. § 20.1304 (2006)    

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete medical records from the Allen 
Park VA Medical Center, Michigan, and 
associate those records with the claims 
folder.

2. The veteran should be afforded a VA 
rheumatology examination of the 
extremities, to determine if it is as 
least as likely as not" (meaning 
likelihood of at least 50%), that any 
disorder manifested by swelling of the 
extremities, including the, wrists, 
fingers, and knees is etiologically 
related to a disorder, injury or 
incident of service. The veteran's 
claims folder must be made available to 
the examiner for review in connection 
with the examination. The complete 
rationale for all opinions expressed by 
the examiner should be provided.

3. The RO should consider all 
additional records associated with the 
claims folder, including records 
received at the Board in May and 
December 2006, and then readjudicate 
the issues on appeal. If any benefits 
sought on appeal remain denied, the RO 
should issue a Supplemental Statement 
of the Case, and the veteran and his 
representative should be afforded time 
in which to respond thereto.	
	    	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


